                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                        )         CASE NO. 1:19-cr-184-8
                                                 )
                                                 )
                       PLAINTIFF,                )         JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )         MEMORANDUM OPINION AND
                                                 )         ORDER
JOHN THOMAS MASSEY-LOVEJOY,                      )
                                                 )
                                                 )
                      DEFENDANT.                 )

        This matter is before the Court on the motion of defendant John Thomas Massey-Lovejoy

(“Massey-Lovejoy”) for bond. (Doc. No. 382 [“Mot.”].) Plaintiff United States of America (the

“government”) opposes the motion. (Doc. No. 384 [“Opp’n”].) For the reasons that follow,

Massey-Lovejoy’s motion is DENIED.

      I. BACKGROUND

        On June 19, 2019, Massey-Lovejoy was one of fifteen individuals charged in connection

with a drug conspiracy. (Doc. No. 15 (Superseding Indictment).) At his arraignment on July 3,

2019, Massey-Lovejoy waived his right to a detention hearing and consented to being held

without bail pursuant to 18 U.S.C. § 3142(e) and (i), but reserved “the right to raise the issue of

detention at a later date should circumstances change.” (Doc. No. 83 (Waiver/Order of Detention

[“Waiver”]).)

        On November 15, 2019, pursuant to a plea agreement, Massey-Lovejoy entered a guilty

plea to Count One (conspiracy to distribute and possess with intent to distribute, fentanyl, heroin,

and cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), (b)(1)(C)); Counts Three, Four,
and Five (distribution of heroin and fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C); and Count Sixteen (possession with intent to distribute heroin and fentanyl, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C)) of the Superseding Indictment. (11/15/2020

Minutes; Doc. No. 271 [“Plea Agreement”]; Doc. No. 270 (order adopting R&R recommending

acceptance of guilty plea).) According to the Presentence Investigative Report (Final) (“PSR”),

Massey-Lovejoy has an extensive criminal history, including multiple convictions for drug

trafficking, possession of firearms, escape, failure to comply, menacing, resisting arrest, and

driving under the influence. (Doc. No. 338 [PSR] at 2249-60.) Given this history, Massey-Lovey

criminal history category is VI, and he likely qualifies as a career offender for purposes of the

federal sentencing guidelines. (See id. at 2247.) He is currently incarcerated at the Mahoning

County Jail and is scheduled to be sentenced on May 29, 2020.

   II. DISCUSSION

       Massey-Lovejoy’s motion requests “personal bond with conditions and an order granting

his release.” (Mot. at 2749.) If released, he suggests that he would “reside with family in

Cleveland, Ohio and can be subject to home detention and GPS.” (Id.) He submits that the

structure and layout of the Mahoning County Jail “increase[s] the risk for the spread” of COVID-

19 by making it difficult to “engage in social distancing and self-quarantine precautions as

recommended by the CDC such as shared toilet and sink use within individual, shared cells; the

number of individuals held together in an individual cell, and in a housing unit; shared shower

facilities, restriction of movement, size of individual cells and shared spaces, etc.” (Id. at 2750.)

       In support of his motion, Massey-Lovejoy cites 18 U.S.C. § 3142(i), but that statutory

provision “applies only to a person seeking release pending trial.” United States v. Harris, No.

19-356, 2020 WL 1503444 (D.D.C. Mar. 27, 2020) (rejecting the applicability of 18 U.S.C. §
                                                  2
3142(i) for prisoner awaiting sentencing). Release pending sentencing, as relevant here, is

governed by 18 U.S.C. § 3143, which requires that a court detain a person found guilty of certain

felony crimes pending sentencing, absent certain narrow exceptions. See, e.g., id. (evaluating

motion for immediate release due to COVID-19 of defendant awaiting sentencing under § 3143);

see also United States v. Rollins, 19-CR-34S, 11-CR-251S, 2020 WL 1482323, at n.1 (W.D.N.Y.

Mar. 27, 2020) (finding that § 3142(i) does not apply to individuals seeking release pending

sentencing due to COVID-19). Accordingly, Massey-Lovejoy’s request is properly evaluated

under § 3143.

       A.       18 U.S.C. § 3143

       Under 18 U.S.C. § 3143(a)(2), if a defendant is convicted of an offense for which the

maximum term of imprisonment of ten years or more is prescribed in the Controlled Substances

Act, 21 U.S.C. § 801, the Court must order the defendant detained. Detainment is mandatory

unless (1) there is “a substantial likelihood that a motion for acquittal or new trial will be

granted” or “the Government has recommended that no sentence of imprisonment be imposed”

and (2) the Court “finds by clear and convincing evidence that the person is not likely to flee or

pose a danger to any other person or the community.” 18 U.S.C. § 3143(a)(2).

       Here, Massey-Lovejoy is subject to mandatory detention because he pleaded guilty to an

offense for which a maximum term of imprisonment of ten years or more is prescribed in the

Controlled Substances Act. Further, the Court is unaware of any basis for which a motion for a

new trial or judgment of acquittal could be granted, and the government is recommending a term

of imprisonment. Once detained in accordance with § 3143(a)(2), an exception contained in §

3145(c) allows release pending sentencing or appeal “under appropriate conditions, by the

judicial officer, if it is clearly shown that there are exceptional reasons why such person's
                                                3
detention would not be appropriate” and the defendant poses no risk of flight. 18 U.S.C. §

3145(c) (emphasis added).

       The Court finds that Massey-Lovejoy is unable to satisfy either requirement for release.

“Exceptional reasons” permitting the release of a defendant subject to mandatory detention are

those that “present a unique combination of circumstances giving rise to situations that are out of

the ordinary.” United States v. DiSomma, 951 F.2d 494, 497 (2d Cir. 1991). There is no dispute

that COVID-19 presents serious ongoing concerns for millions of people, especially those with

certain underlying medical conditions. It is for this reason that some courts have determined that

the heightened threat posed by COVID-19 to an inmate with a documented risk factor in a

detention facility with confirmed cases of COVID-19 presents a “unique combination of

circumstances” that meets the “exceptional circumstances” requirement. See, e.g., United States

v. McKenzie, No. 18 Cr. 834 (PAE), 2020 WL 1503669, at *3 (S.D.N.Y. Mar. 30, 2020) (inmate

awaiting sentencing in a facility with an outbreak of COVID-19, who had previously been

released on bond prior to entering a guilty plea and had a documented respiratory condition,

established “exceptional circumstances” to justify his temporary release). But Massey-Lovejoy

has not suggested, let alone demonstrated, that he is at a heightened risk of contracting COVID-

19.

       As explained in the government’s response, U.S. Marshals Service has taken substantial

precautions to mitigate the spread of the COVID-19 virus. (See Opp’n at 2759-61.) These

preventive measures include: (1) aggressive screening, isolation, and treatment of suspected

cases of the virus; (2) the placement of limitations on prisoner movements within facilities; and

(3) the institution of procedures for staff to call-off and obtain medical care if exhibiting

symptoms to avoid exposure to inmates. (Id.) Additional measures have been taken at the
                                                4
Mahoning County Jail, including the temporary cessation of accepting non-violent offenders, to

stop the spread of the virus. (Id. at 2761-62.) In the absence of any evidence that Massey-

Lovejoy has an increased risk of contracting the virus in his institution, the Court cannot find that

“exceptional circumstances” warrant his release. Further, given Massey-Lovejoy’s extensive

criminal history—which includes possession of firearms and escape—the Court must conclude

that Massey-Lovejoy poses a serious risk nonappearance and of danger to others and the

community. Accordingly, he is not entitled to temporary release under §§ 3143, 3145(c).

       B.      18 U.S.C. § 3142(i)

       Even if the more lenient standard applicable to pretrial detainees under § 3142 was

available to Massey-Lovejoy, he still would still not be entitled to temporary release. Under the

Bail Reform Act, 18 U.S.C. § 3142(i), “[t]he judicial officer may, by subsequent order, permit

the temporary release of [a pretrial detainee], in the custody of a United States Marshal or

another appropriate person, to the extent that the judicial officer determines such release to be

necessary for preparation of the person’s defense or for another compelling reason.” In United

States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895 (D. Kan. Mar. 25, 2020) (citing 18

U.S.C. § 3142(i)), the district court observed:

       The court is mindful of the unprecedented magnitude of the COVID-19 pandemic
       and the extremely serious health risks it presents. But, in that context, a defendant
       should not be entitled to temporary release under § 3142(i) based solely on
       generalized COVID-19 fears and speculation. Rather, the court must make an
       individualized determination as to whether COVID-19 concerns present such a
       compelling reason in a particular case that temporary release is necessary under §
       3142(i). In making that determination, the [Court] will evaluate at least the
       following factors: (1) the original grounds for the defendant’s pretrial detention,
       (2) the specificity of the defendant’s stated COVID-19 concerns, (3) the extent to
       which the proposed release plan is tailored to mitigate or exacerbate other
       COVID-19 risks to the defendant, and (4) the likelihood that the defendant’s
       proposed release would increase COVID-19 risks to others.

                                                  5
Id. at *3. At least one district court in the Sixth Circuit has followed the approach laid out in

Clark, and this Court, likewise, agrees that this guidance provides a useful framework for

addressing requests for release under § 3142. See, e.g., United States v. Smoot, No. 2:19-CR-20,

2020 WL 1501810, at *2-3 (S.D. Ohio Mar. 30, 2020) (applying analysis set forth in Clark and

denying defendant’s motion for immediate release under the Bail Reform Act due to COVID-

19).

       As to the first factor—the original grounds for the defendant’s pretrial detention—the

Court has previously noted that Massey-Lovejoy waived his right to contest the initial order of

detention, as such, the Court did not make prior findings as to the appropriateness of detention.

Nonetheless, the Court observes that Massey-Lovejoy has now pleaded guilty to serious offenses

carrying significant penalties, that he likely qualifies as a career offender due to his prior

criminal record, and that he has prior convictions for possession of firearms and escape. These

facts counsel against release.

       As for the second factor—the specificity of defendant’s stated COVID-19 concerns—

Massey-Lovejoy offers only his generalized and speculative fears that he is at a higher risk for

contracting COVID-19 at his present facility. Again, he does not allege that he suffers from a

serious health condition which places him at a higher risk for contracting the COVID-19, and he

only argues that the virus poses a risk to him and the prison community in general. (See Mot. at

2750-51.) Moreover, as set forth above, the U.S. Marshals Service and the Mahoning County Jail

have taken extraordinary measures to limit the threat posed by COVID-19. While the Court is

sympathetic to Massey-Lovejoy’s general concern about the COVID-19 virus, “speculation

about future conditions does not constitute a ‘compelling reason’ for temporary release.” See

United States v. Bastianelli, No. 17-305, 2020 WL 1493559, at *1 (W.D. Pa Mar. 27, 2020)
                                               6
(collecting cases denying requests for temporary release due to generalized concerns about

COVID-19). This factor also weighs against release.

       The third factor—effect of release plan on defendant—also favors continued detention.

Massey-Lovejoy offers no details about the circumstances under which he would reside “with

family in Cleveland, Ohio,” other than to suggest that his home detention could include GPS

monitoring. (Mot. at 2749.) For example, he offers no evidence on who will be residing with

him, or what precautions will be taken there, including screening and isolation practices, that

would keep him safe and limit his exposure to COVID-19. Because the Court cannot even begin

to evaluate whether the release plan reduces the risk to Massey-Lovejoy, this factor mitigates

against temporary release.

       Finally, the fourth factor—effect of the release plan on the public—does not favor

temporary release. Given Massey-Lovejoy’s prior criminal history, the Court is far from

convinced that Massey-Lovejoy would remain compliant on temporary release. “A defendant

who is unable to comply with conditions of release poses potential risk to law enforcement

officers who are already tasked with enforcing shelter-in-place orders in many cities and

counties, pretrial services officers who come into contact with the defendant for supervision, and

others if that individual is taken back into custody.” Clark, 2020 WL 1446895, at *7. Courts

have found that the increased burden on pretrial services to monitor high-risk prisoners on home

detention during this national crisis, as well as the likely risk to law enforcement who would

have to take a non-compliant home detainee back into custody, also weigh in favor of denying

motions for temporary release. See, e.g., United States v. Martin, No. PWG-19-140-13, 2020 WL

1274857, at *4 (D. Md. Mar. 17, 2020).

       On balance, the Court finds that Massey-Lovejoy has not established his burden of
                                                7
demonstrating reasons sufficient to persuade the Court that temporary release under any statutory

provision is warranted.

   III. CONCLUSION

       For the forgoing reasons, as well as the reasons set forth in the government’s response in

opposition, the motion of defendant Massey-Lovejoy for release on bond pending sentencing is

DENIED.

       IT IS SO ORDERED.



Dated: April 8, 2020
                                             HONORABLE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE




                                               8
